Title: To Thomas Jefferson from Daniel Brodhead, 17 January 1781
From: Brodhead, Daniel
To: Jefferson, Thomas


Fort Pitt, 17 Jan. 1781. Acknowledges receipt of letter of 12 Oct. 1780. Has information from Detroit that the Indians are in council there and expects “they are meditating with the British to attack these frontier posts, as soon as the season will permit.” The orders to James Francis Moore to purchase rations “on this side the Mountain” will distress the troops there “and probably greatly disappoint … the Commander in chief, if he has not been consulted respecting the measure.” Despite his great respect for TJ, Brodhead cannot “be justified in suffering the Provisions which are designed for the Troops … to be transported down the River” unless ordered to do so by the Commander in chief. Col. Gibson will present this letter and can give particular information concerning the western district.
